Citation Nr: 1614667	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for ulnar neuropathy of the right upper extremity rated as 30 percent rating prior to December 2, 2009, and as 50 percent disabling since that date.  

2.  Entitlement to an increased rating for limitation of flexion of the right forearm rated as 30 percent disabling.

3.  Entitlement to an increased rating for impairment of supination and/or pronation of the right forearm rated as 20 percent disabling.  

4.  Entitlement to a compensable rating for recurrent laryngeal papilloma prior to February 29, 2012, and a rating in excess of 30 percent disabling since that date.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  On the Veteran's VA Form 9, substantive appeal filed in August 2008 he requested a hearing to be held before a Veterans Law Judge at the St. Petersburg, Florida RO.  On a second substantive appeal filed in March 2010, the Veteran expressed his desire to appear at a hearing before a Veterans Law Judge at the Board's central office in Washington D.C. In an October 2010 letter, the RO advised the Veteran that a hearing was scheduled before a Veterans Law Judge at the RO in December 2010.  While the notice was sent to the Veteran's address of record, he failed to report to the hearing as scheduled.   Such a determination was made in the 2012 Board decision that was subsequently vacated, yet no argument was advanced on appeal that a hearing was still desired.  As such the Board finds that there remains no pending request for a hearing.  38 C.F.R. § 20.700.  

In an August 2010 rating decision, the RO assigned a 50 percent rating for right ulnar neuropathy effective December 2, 2009.  
  
In a January 2012 decision, the Board denied increased ratings for the right elbow disability and granted a rating of 30 percent for right ulnar neuropathy for the period from June 30, 2006, to December 2, 2009.  In that decision, the Board also remanded the issue of entitlement to a compensable rating for recurrent laryngeal papilloma.   The Appeals Management Center (AMC) implemented the Board decision with regard to ulnar neuropathy in a January 2012 decision.  

The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in May 2013, the Court vacated the January 2012 Board decision, and remanded the increased rating issues for the right upper extremity for additional development and consideration. 

In a February 2013 rating decision, the Veteran was granted a 30 percent rating for recurrent laryngeal papilloma effective February 29, 2012.  

In a December 2013 rating decision, the Veteran was granted a 30 percent rating for limitation of flexion of the forearm (previously rated as osteoarthritis of the right elbow (non-dominant)) effective June 30, 2006, and service connection for impairment of supination and/or pronation (forearm) was granted with a 20 percent rating assigned effective June 30, 2006.  

	
FINDINGS OF FACT

1.  Prior to December 2, 2009, the Veteran's right ulnar neuropathy results in disability comparable to severe incomplete paralysis of the ulnar nerve.  

2.  For the period since December 2, 2009, the Veteran right ulnar neuropathy results in complete paralysis of the ulnar nerve.

3.  Even accounting for functional limitation from repetitive motion, the Veteran has not demonstrated that the flexion of his right (minor) elbow is functionally limited to 45 degrees or extension of the right elbow is functionally limited to 110 degrees. 

4.  The impairment of supination and/or pronation of the forearm is not productive of limitation of pronation productive of the hand fixed in supination or hyperpronation.

5.  For the period prior to February 29, 2012, there were no significant residuals of the Veteran's recurrent laryngeal papilloma.  

6.  For the period since February 29, 2012, the Veteran's recurrent laryngeal papilloma resulted in hoarseness and vocal cord polyps.  


CONCLUSIONS OF LAW

1.  Prior to December 2, 2009, criteria for a rating in excess of 30 percent for ulnar neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

2.  Since December 2, 2009, the Veteran has been awarded the maximum schedular rating for ulnar neuropathy of the right upper extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).
  
3.  Criteria for a rating in excess of 30 percent limitation of flexion of the forearm have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5010-5206 (2015).

4.  Criteria for an evaluation in excess of 20 percent for residuals of fracture to right radius and ulna with limitation of motion of pronation and supination have not been met.  38 U.S.C.A. § 1155 (West 2014); §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5213 (2015).

5.  For the period prior to February 29, 2012, the criteria for a compensable rating for recurrent laryngeal papilloma are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6516 (2015).  

6.  For the period since February 29, 2012, the criteria for a rating in excess of 30 percent for recurrent laryngeal papilloma are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6516 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records were associated with the claims file.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but as noted, he failed to appear for the hearing.

With regard to the claims being decided herein, the Board remanded the claim to obtain any additional evidence.  The agency of original jurisdiction (AOJ) obtained additional private treatment reports.  The Veteran's representative did not assert in a December 2015 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  Ulnar Neuropathy

For historical purposes, the Veteran filed a claim of entitlement to an increased rating for right ulnar neuropathy (non-dominant) in July 2006.  The procedural history of the claim is relayed in the introduction above.  

The Veteran's right ulnar neuropathy has been rated under Diagnostic Code 8516 which pertains to the ulnar nerve.  Diagnostic Code 8516 provides for a 30 percent schedular disability rating for severe incomplete paralysis involving the ulnar nerve for the minor side.  With complete paralysis of the ulnar nerve, a 50 percent rating is assignable for the minor side.  Complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran failed to report for a VA examination for his right ulnar neuropathy in August 2006.

In a statement received in September 2007, the Veteran reported that the numbness had worsened in all of his fingers.  In a statement received in August 2008, he asserted that a 30 percent rating was warranted, based on his experiencing numbness and shooting pain from his elbow to his hand.  He described difficulty shaving or washing the right side of his face due to inability to use his right hand.  He also described difficulty sleeping at night. 

In statements received in September 2008, two of his co-workers described witnessing the Veteran drop tools he was holding in his right hand.  They also reported him having difficulty using tools when his right hand was weak. 

The Veteran underwent VA examination in December 2009 at which he reported increasing numbness and weakness in the right forearm and hand.  He complained of muscle atrophy in the dorsum of his right hand between the first and second digits.  He complained of difficulty grasping objects and holding onto things.  Physical examination revealed diminished sensation to light touch, vibratory sense and pinprick in the ulnar nerve distribution in the right hand and wrist.  He had 1/5 wrist flexion which was noted as a combination of weakness and pain, and 3/5 strength with abduction of the second digit and abduction of the fifth digit which were both ulnar nerve muscles.  The diagnosis was ulnar neuropathy, right upper extremity.  The examiner described the neuropathy as "severe."  The examiner noted that the atrophy recently occurred, within the past few months, and recommended that the Veteran seek surgical decompression of the hand to address the atrophy.  The Veteran reported that he was an aircraft mechanic and had increasing difficulty working with tools.  He indicated that his productivity at work decreased due to his right hand weakness and elbow pain.  However, he denied having missed any work as a result of his right ulnar neuropathy.  

For the period prior to December 2, 2009, the Board has weighed and considered the evidence on appeal.  After giving due consideration to the lay evidence and medical evidence outlined above, the Board finds that the disability approximates the criteria for a 30 percent rating and no more under Diagnostic Code 8516.  The Veteran and his co-workers described a disability comparable to severe incomplete paralysis.  They reported continual numbness, pain, decreased strength, and situation when the Veteran drops objects.  The disability picture they described is more than sensory.  Moreover, the VA examiner described the Veteran's ulnar neuropathy as severe.  However, the criteria for a 50 percent rating during this period have not been met.  There is no evidence of "griffin claw" deformity, marked atrophy in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, cannot adduct the thumb; and flexion of the wrist weakened. 

Since December 2, 2009, the Veteran was awarded a 50 percent rating which is the maximum schedular rating for ulnar neuropathy.  The Board will address whether an extraschedular rating is warranted below. 

B.  Right Elbow/Forearm

For historical purposes, the Veteran filed a claim of entitlement to an increased rating for a right forearm disability in July 2006.  The Veteran was initially granted a 10 percent rating for osteoarthritis of the right elbow pursuant to Diagnostic Code 5010-5206.  38 C.F.R. § 4.71a.  As noted above, in a December 2013 rating decision, the rating for osteoarthritis was recharacterized as limitation of flexion of the forearm (previously rated as osteoarthritis of the right elbow (non-dominant)) and the Veteran was granted a 30 percent rating pursuant to Diagnostic Code 5010-5206 effective June 30, 2006, and service connection for impairment of supination and/or pronation (forearm) was granted with a 20 percent rating assigned pursuant to Diagnostic Code 5213 effective June 30, 2006.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5206, limitation of flexion of the forearm to 55 degrees warrants a 30 percent rating for the minor upper extremity, and limitation to 45 degrees warrants a maximum 40 percent disability for the minor upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Diagnostic Code 5207 pertains to limitation of extension of the forearm and provides for a 30 percent rating for extension of the minor forearm limited to 100 degrees and a 40 percent rating for extension of the minor forearm limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5213, limitation of pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation or if motion is lost beyond the middle of the arc.  For loss of bone fusion, to warrant a 20 percent rating for the minor upper extremity, the hand must be fixed near the middle of the arc or moderate pronation or the hand must be fixed in full pronation.  To warrant a 30 percent rating for the minor upper extremity, the hand must be fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213. 

Normal ranges of elbow motion are zero degrees extension and 145 degrees flexion; and forearm pronation and supination are 80 and 85 degrees, respectively.  38 C.F.R. § 4.71, Plate I.

The Veteran failed to report for a VA examination for his right elbow in August 2006.

In a September 2007 statement, the Veteran reported that he had a difficult time when it comes to using his right are due to the deadening pain in his elbow when he had to tense up the muscles resulting in loss of all grip strength in the right hand.  He also endorsed difficulty with extension and bending of the elbow.  

In statements received in September 2008, two of his co-workers described witnessing the Veteran drop tools due to pain and weakness in the right elbow.  

Private treatment reports from C. Esquivia-Munoz, M.D., dated in November 2007 reflect a report by the Veteran of severe pain of the right elbow after slightly extending his arms while holding his granddaughter.  Physical examination revealed that the Veteran was very sensitive at the proximal third of the right forearm, particularly at the area around the right radial neck and head.  He was able to bend 90 degrees.  He lacked approximately 40 degrees of extension.  Pronation of the right forearm was to 45 degrees and supination of the right forearm was to no more than 10 to 15 degrees with a report of pain.  The examiner reviewed x-rays of the right elbow which showed ossicles in the area of the elbow out of the joint and some subperiosteal growth at the neck of the radius.  No acute fractures were observed.  The examiner assessed the Veteran with recurrent, painful tenosynovitis of the right elbow.  At a follow-up appointment in November 2007, Dr. Esquivia-Munoz reviewed the results of a magnetic resonance imaging (MRI) of the right elbow which revealed changes associated with osteoarthritis changes at the median and lateral compartment of the right elbow joint and chronic tendinosis of the common flexors and common extensors tendons apparatus at the elbow as well as chronic changes of inflammation around the ulnar nerve below the medical humeral condyle.  The examiner indicated that the Veteran had chronic changes due to hyperextension.  

At a December 2009 VA examination, the Veteran reported pain in the right elbow with limitation of range of motion.  He endorsed stiffness and occasional locking and weakness.  He denied instability, heat, redness, subluxation, dislocation, or swelling.  He endorsed flare-ups several times a week lasting up to several hours precipitated by activity with use of the right arm and alleviated with rest and medications.  He reported difficulty falling asleep due to elbow pain due to difficulty finding a comfortable position to sleep.  Physical examination revealed exquisite tenderness to palpation at the olecranon process and medial and lateral epicondyles of the right elbow.  There was no obvious instability.  There was heavy guarding with movement.  Range of motion testing revealed right elbow pronation and supination from 0 to 45 degrees with pain from 30 to 45 degrees, right elbow flexion from 0 to 90 degrees with pain from 5 to 90 degrees and pain with any attempt to extend beyond 5 degrees.  On repetitive testing there was no additional limitation due to painful motion, fatigue, weakness, or incoordination and range of motion values were unchanged from baseline testing.  The examiner assessed the Veteran with posttraumatic osteoarthritis of the right elbow.    

With regard to limitation of flexion, the Board finds that the evidence is against the assignment of a rating in excess of 30 percent for limitation of flexion of the forearm.  The evidence as reported above does not reflect that flexion of the forearm was limited to 45 degrees at any time during the pendency of the appeal.  Consequently a rating in excess of 30 percent is not warranted under Diagnostic Code 5206.  

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5207.  However, the right elbow was not manifested by extension limited to 45 degrees at any time during the pendency of the appeal.  Consequently a higher rating is not warranted under Diagnostic Code 5207.  

With regard to the limitation of supination and pronation, the evidence as reported above does not reflect that the Veteran had motion lost beyond the middle of the arc or the hand fixed in full pronation in order to obtain a rating in excess of the currently assigned 20 percent assigned.  Consequently, a rating in excess of 20 percent is not warranted under Diagnostic Code 5213.  

Even with consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the record presents no basis for the assignment of a disability rating in excess of 30 percent under Diagnostic Code 5206, a compensable rating under Diagnostic Code 5207, or a rating in excess 20 percent under Diagnostic Code 5213.  The Board finds that the Veteran's current 30 and 20 percent disability ratings, respectively for his right forearm/elbow limitation of flexion and impairment of supination and pronation takes into consideration and incorporates any functional loss or impairment due to pain and tenderness including during flare-ups and with repetitive use.  The evidence does not establish additional functional loss or impairment due to pain, weakness, fatigability, incoordination, lack of endurance or pain on movement of the elbow joint.  See the December 2009 VA examination report.  Based on the evidence of record, there is no basis for the assignment of higher ratings pursuant to 38 C.F.R. §§ 4.40 and 4.45 in this case.

The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for the service connected right forearm/elbow disability.  The service connected right forearm/elbow disability is not manifested by ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.  As such, Diagnostic Codes 5205, and 5208 to 5212 are not applicable.  The right forearm/elbow disability is not shown to involve any other factor that would warrant consideration of any other provision of VA's rating schedule.  Accordingly, a rating in excess of 30 percent is not warranted for limitation of flexion of the forearm and a rating in excess of 20 percent is not warranted for impairment of supination or pronation at any time during the pendency of the appeal.  


C.  Recurrent Laryngeal Papilloma

For historical purposes, the Veteran filed a claim of entitlement to an increased rating for recurrent laryngeal papilloma in July 2006.  Here, the Veteran received a noncompensable rating under Diagnostic Code 6516 prior to February 29, 2012, and a 30 percent rating thereafter.

Under Diagnostic Code 6516, a 10 percent rating is assigned where there is evidence of hoarseness, with inflammation of cords or mucous membranes.  A maximum 30 percent rating is warranted where there is evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id.  

The Veteran failed to report for a VA examination for his recurrent laryngeal papilloma in August 2006.

In a September 2007 statement, the Veteran indicated that since he had laser surgery for polyps his voice had been hoarse.  

In an August 2008 statement, the Veteran indicated that he warranted a compensable rating for his laryngeal papillomas because he sustained damage to his vocal cords during service when he inhaled jet engine exhaust and had to yell a lot which caused him to develop polyps which required multiple laser surgeries and left his vocal cords damaged.

At a December 2009 VA examination, the Veteran was noted to have a history of seven to eight surgeries to excise laryngeal papillomas which left him with hoarseness.  He reported superior hoarseness upon waking and mild hoarseness throughout the day.  His last surgical procedure had been ten years prior to the examination.  His symptoms did not interfere with his breathing and there was no purulent discharge and no history of sinusitis or headaches.  The examiner indicated that the Veteran's symptoms resulted in difficulty communicating with co-workers while working as an aircraft mechanic but the examiner indicated that this disability did not have any significant effect on his job.  

Private treatment reports from R. Riegler, M.D., dated in February 2012 indicate that the Veteran was noted to have undergone multiple laryngoscopies with laser excision.  The examiner indicated that the Veteran has been hoarse for the last year with some progression.  Physical examination revealed that the Veteran had true vocal cords with recurrent raised lesions involving the right true vocal consistent with papilloma recurrence.  The examiner assessed the Veteran with vocal cord lesion and hoarseness.  Based on this record, the Veteran was assigned a 30 percent rating.

At a February 2013 VA examination, the examiner assessed the Veteran with recurrent laryngeal papillomas.  Physical examination revealed hoarseness and thickening or nodules of the vocal cords.  The examiner noted that Dr. Riegler did not note inflammation or submucous infiltration.  The examiner indicated that the Veteran's larynx condition impacted his ability to work in that the Veteran worked in a confined space and in case of an emergency he would not be able to yell to warn his co-workers.  The examiner concluded that the Veteran had hoarseness and thickening or nodules of the vocal cords.  No inflammation was noted on February 2012 ear, nose and throat fiberoptic examination.  The examiner indicated that a pathology report is required in order to answer whether submucous infiltration or pre-malignant changes were present.  The examiner noted that they were not present according to the Veteran but there was no objective evidence such as an operative or pathology report to confirm these findings.  

For the period prior to February 29, 2012, the Board has weighed and considered the evidence on appeal.  After giving due consideration to the lay evidence and medical evidence outlined above, the Board finds that the recurrent laryngeal papillomas approximates the criteria for a noncompensable rating under Diagnostic Code 6516.  Prior to February 29, 2012, although the Veteran reported hoarseness, there is no objective evidence of inflammation of cords or mucous membranes.  In the absence of objective evidence of inflammation of cords or mucous membranes, a compensable rating is not warranted.  

Since February 29, 2012, the Veteran was awarded a 30 percent rating which is the maximum schedular rating for recurrent laryngeal papillomas.  The Board will address whether an extraschedular rating is warranted below. 

D. Special Monthly Compensation (SMC)

In a brief before the Court of Appeals for Veterans Claims (Court), the Veteran's former representative argued that the Board should have assigned, or at least considered, SMC for loss of use of the Veteran's right hand.

The Board has considered SMC, but finds that it is not warranted.  The basis of the representative's argument appears to be reports that the Veteran was experiencing increasing numbness and weakness in the right hand and was having difficulty grasping onto objects or holding onto things with his right hand.

Special monthly compensation under 38 U.S.C.A. § 1114 will be granted in situations in which a Veteran has suffered the anatomical loss or loss of use of one foot or the anatomical loss or loss of one hand 38 U.S.C.A. § 1114(k).

The regulations explain that loss of use is considered to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic or appliance.  This determination is to be made on the basis of the actual remaining function whether the acts of grasping manipulation etc, in the case of the hand could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 3.350(a)(2)(1).

Here, the record is simply devoid of the requisite evidence which would entitle the Veteran to SMC.  While the Veteran's right upper extremity disabilities undoubtedly cause significant limitation, such is being addressed by the multiple compensable ratings that have been assigned.  The Veteran may have numbness and difficulty grasping, but it is clear that he can grasp with such ability that it would not seem that his situation would not be worsened by amputation.  As such, SMC is denied.

E.  Extraschedular Considerations

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court of Appeals for Veteran Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine an extraschedular rating. 

In the memorandum decision, the Court noted the Board's determination that the first prong of the Thun requirement had not been satisfied and therefore, the Veteran's claim did not require referral to the director of compensation and pension, found that the Board had provided only a summary conclusion without any explanation or analysis comparing the Veteran's actual symptoms to the applicable rating criteria.  

For example, the Court pointed out that the Board had failed to compare the rating criteria under which the Veteran was rated with the evidence, indicating that he had right elbow stiffness and occasional locking, severe to moderate pain, heavy guarding with movement, and flare-ups several times a week lasting for up to several hours precipitated by right arm activity; numbness in the right forearm and hand; intrinsic right hand strength of 1/5; right wrist flexion muscle strength of 1/5; an inability to extend the ring and small fingers; pain associated with pins and needles; difficulty using tools at work due to pain in his elbow and weakness, including instances when he had no grip strength in his right hand and had dropped tools at work; and difficulty falling asleep and sleeping.  The Court noted further that the Diagnostic Codes used to rate the disabilities on appeal did not specifically contemplate his symptomatology, as for example, the osteoarthritis was rated solely based on limitation of motion and the codes for ulnar neuropathy did not mention many of the Veteran's symptomatology. 

Of note, the Board subsequently remanded the Veteran's claim with instructions for the Agency of Original Jurisdiction (AOJ) to consider whether referral for extraschedular consideration was warranted.  However, the AOJ found that referral was not warranted.  Also of note, the Veteran's representative did not suggest referral was warranted in the December 2015 informal hearing presentation.

Nevertheless, the Board must now determine whether the assigned schedular ratings are sufficient to reasonably describe the Veteran's service connected disabilities.  As an initial point, the Board concludes that they are.

Here, the Veteran is currently receiving three separate schedular ratings for his right upper extremity, which is his non dominant arm.  For the sake of comparison, were the Veteran's right (minor) arm to be amputated above the insertion of the pronator teres or even below the insertion of the deltoid, a 70 percent rating would be warranted.  His three schedular ratings currently combine to a 70 percent rating, meaning that the awarding of any extraschedular rating would violate the amputation rule.  Even prior to December 2009, the combined rating for the Veteran's arm would be 60 percent, or just shy of the award were the arm to be amputated.  The Board does not dispute that the Veteran's arm has significant problems, but it is for that specific reason that he has been awarded three separate ratings.  Were his arm not symptomatic, these ratings would not be justified.

As the Court correctly observed, many of the Veteran's right upper extremity symptoms are not explicitly contained in the applicable schedular rating criteria.  However, a closer look shows that the symptoms are clearly considered when applying these Diagnostic Codes.  For example, the schedular rating criteria for evaluating the Veteran's nerve problem in his arm involves a consideration of whether the nerve impairment is mild, moderate, severe, or complete.  Yet the schedular rating criteria does not define these terms, charging VA with evaluating all of the evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
Thus, while symptoms such as pain, locking, numbness, and the rest of the symptoms described in the memorandum decision are not explicitly described by the schedular rating criteria, in evaluating all the evidence and determining whether the nerve impairment is mild, moderate, severe, or complete, the Board has necessarily considered all of the symptoms cited by the memorandum decision, as well as many others.  To the extent that the Veteran has reported dropping objects, the Board notes that this is not a symptom, but rather is the result of a symptom such as weakness or numbness, both of which were contemplated as explained.

Also of note, while the other schedular rating criteria applicable to the Veteran's arm, which are based on range of motion, do not explicitly list symptoms such as pain, weakness, stiffness, fatigability, and lack of endurance, the application of such criteria requires consideration of such symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to the Veteran's recurrent laryngeal papilloma, he has not alleged symptoms outside of those contemplated by the schedular rating criteria.

Thus, the Board finds that the ratings assigned reasonably describe the Veteran's disabilities at issue.  For these reasons, referral for consideration of extraschedular ratings is not warranted for these claims.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable on account of any of the service connected disabilities on appeal.  Additionally, the Veteran has been noted to have been employed during the pendency of this appeal.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected the right ulnar neuropathy, right forearm/elbow disability, and recurrent laryngeal papilloma. 


ORDER

An increased rating for ulnar neuropathy of the right upper extremity rated as 30 percent rating prior to December 2, 2009, and as 50 percent disabling since that date is denied.  

An increased rating for limitation of flexion of the forearm rated as 30 percent disabling is denied.

An increased rating for impairment of supination and/or pronation of the forearm rated as 20 percent disabling is denied.  

A compensable rating for recurrent laryngeal papilloma prior to February 29, 2012, and a rating in excess of 30 percent disabling since that date is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


